Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06 October 2021 with respect to objections to the drawings have been fully considered.  As the claims claiming “a first end plate” and “a second end plate” have been cancelled, the objection of the drawings has been withdrawn. 
Applicant’s amendments with respect to the present rejections under 35 USC § 112 have been fully considered. In light of the amendments and cancellation of Claim 7, the present rejections under 35 USC § 112 have been withdrawn.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lacking structural or material distinction between the claimed sinusoidal wave and that taught in the prior art, it would not be unreasonable to assert the heat transfer of the prior art meet the limitations of the claims as the prior art structure is indistinguishable from the claimed structure (see MPEP 2112.01).

Claim Rejections - 35 USC § 103
Claims 1-5, 8-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110740 A1 to Gurney et al. (cited in IDS 30 Mar 2021), hereinafter referred to as “GURNEY” in further view of  US 20030031904 A1 to Haltiner JR. (newly cited by Examiner), hereinafter referred to as “HALTINER”.
Regarding Claim 1 and 14, GURNEY teaches an air-cooled fuel cell assembly (see [0001-0011]) comprising: an anode plate 101; an anode side diffuser layer 102; an anode gasket 
wherein the separator plate defines a series of airflow channels (see channels 112, 113) extending longitudinally between the first and second opposing edges of the separator plate (see FIG 1; see also [0023-0030]);
wherein the separator plate comprises non-linear airflow channels (see embodiment in FIG 8 with channels 812, 813; see also [0053-0060]) having a width (w)-configured with facing walls formed from a linked series of bumps 820 opposite to corresponding recesses 821 in the facing channel walls (see FIG 8); wherein the distance between the first and second opposing edges corresponds to a channel length l; wherein the linked series of bumps and recesses run the entire channel length l, and the linked series of bumps and recesses are formed as a sinusoidal wave (see channels 812, 813 having chicane-like structures in FIG 8). As there is no structural distinction between the claimed structure and that of GURNEY, there is inherently amplitude and frequency of the sinusoidal wave (see FIG 8 of GURNEY being substantially identical to FIG 4 of the instant disclosure).
GURNEY is silent to the sinusoidal wave running the entire channel length. HALTINER is relied upon for its teaching plates 110, 112, 114, 116 for fuel cell stack 24 having etchings, chevrons, channels, or serpentines patterns 120, 124 (see [0020-0024]) thereacross. One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify GURNEY with the teaching of HALTINER to extend the pattern thereacross the entire channel length in order to maximize the effect of such patterns inducing a 
While the prior art is silent to the particular failure load of the chicane-like structures (see GURNEY FIG 8; see also GURNEY [0055]) when compared to the failure load of straight channels (see GURNEY [0028-0029]; see also FIGs 1-2), as there is no structural distinction between the claimed structure and that of the prior art, the functional limitation of the sinusoidal wave having significantly higher failure load in comparison to straight channels would be met (see MPEP 2114).
 Regarding Claim 2, GURNEY teaches the separator plate defining the series of airflow channels with a plurality of corrugations 201 (see FIG 2), each corrugation 201 in the separator plate 108 comprising a crest 213 and a trough 214 defining the air flow channels 112, 113; and the separation between a pair of adjacent crests 213 or between a pair of adjacent troughs 214 corresponds to a channel width w (see [0025]).  
Regarding Claim 3, GURNEY teaches the amplitude hb (see height) being 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, or 1.5 times the channel width w (see [0030] wherein exampled embodiment has channel width 2.05 mm for oxidant and cooling channels 114 and a height of 1.4 mm; 2.05 mm/1.4 mm ≈ 1.5).
Regarding Claims 4 and 5, GURNEY teaches the frequency being 1, 2, 2.5, 3, 3.5, 4, 4.5, 5, 5.5, 6, 6.5, 7, 7.5, or 8 complete cycles of the sinusoidal wave for the channel length l (see FIG 8 showing two complete cycles) and the tangents to the sinusoidal waves being substantially perpendicular to the first and second opposing edges (see annotated FIG 8 below).  

    PNG
    media_image1.png
    461
    604
    media_image1.png
    Greyscale

Regarding Claim 8, GURNEY teaches the frequency being about 3 complete cycles of the sinusoidal wave for the channel length l (see FIG 8 showing two complete cycles).  
Regarding Claims 9 and 18, GURNEY is silent to the heat transfer of the wave plate as compared to the straight airflow paths. HALTINER teaches the patterns 120, 124 thereacross plates 110, 112, 114, 116 as swirling the flow of gases and may improve the transfer of heat (see [0020-0024]) however is not specific to the sinusoidal wave running the entire channel length having significantly better heat transfer than separator plates having some straight airflow paths,  however, as the prior art teaches a substantially identical structure to that of the claims, it would be reasonable for one skilled in the art to conclude that the wave feature taught in GURNEY in further view of HALTINER achieves the level of heat transfer required to meet the limitations of the claim (see MPEP 2112).
Regarding Claims 10, GURNEY teaches the amplitude hb being about 0.5 times the channel width w (see [0030] wherein the embodiment examples a channel width of approximately 2.05 mm for oxidant and cooling channels and having a height of 1.4 mm; wherein 2.05 mm * 0.5 = 1.0 which is approximately 1.4 mm).  
Regarding Claims 11, GURNEY teaches an embodiment wherein there is a channel width of approximately 2.05 mm for oxidant and cooling channels and the channel has a height of 1.4 mm (see [0030]). Lacking description in the instant disclosure regarding the evaluation of the term “about” it would not be unreasonable to conclude that as 1.4 mm is in close proximity to 2.04 mm, GURNEY meets the limitations of the claim.
Regarding Claims 10-13, the prior art is silent to the wavelength of the sinusoidal wave relative to the width of the channel. However, as GURNEY in view of HALTINER teaches a separator of appreciable structure to that of the claims and a separator substantially identical to those disclosed in the instant specification, absence evidence of the criticality, the prior art reasonably obviates the limitations of the claims (see MPEP 2144).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA SHULMAN/Examiner, Art Unit 1723

/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723